DETAILED ACTION

Status of Claims
The status of the claims is as follows:
Claims 1, 3-5, 8-11, 13-15, and 18-20 remain pending.
Claims 2, 6, 7, 12, 16, and 17 are canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 01/06/2022. The Applicant’s claims 1, 3-5, 8-11, 13-15, and 18-20 remain pending. The Applicant amends claims 1 and 11. 
(a) The Applicant, via the claim amendments filed on 01/06/2022, has overcome the 35 U.S.C. §101 claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. §101 claim rejections.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a surface adaptation method, suitable for a vehicle, comprising: evaluating a plurality of longitudinal forces with respect to a plurality of sampling points; 10evaluating a plurality of wheel slips with respect to the plurality of sampling points, wherein each of the plurality of wheel slips is determined at least according to a wheel angular velocity at one of the plurality of sampling points, a plurality of angular velocity signals are averaged to calculate the wheel angular velocity at the sampling point, the plurality of angular 15velocity signals are successive and detected in a first time interval, each of the plurality of angular velocity signals is calculated by counting a number of turns in a second time interval, and a length of the first time interval is a multiple of a length of the second time interval; determining a maximum longitudinal force from the plurality of longitudinal 20forces; determining a wheel slip threshold from the plurality of wheel slips, wherein the wheel slip threshold corresponds to the maximum longitudinal force; and optimizing a braking force for a specific surface, wherein the braking force is allowed to increase when a currently measured wheel slip is less than the 25wheel slip threshold, wherein the braking force is forbidden to increase when the currently measured wheel slip is greater than the wheel slip threshold.

The closest prior art of record Yngve (U.S. P.G. Publication 2012/0179327), teaches determining road surface of a vehicle (i.e., change in friction) (Yngve, Paragraphs 0010 and 0028). Determining the longitudinal force (i.e., Fx), once every pre-determined time period (i.e., sampling points) (Yngve, Paragraph 0015 and Figure 3). Determining the wheel slip (i.e., longitudinal slip), sampling over a pre-determined time period (i.e., sampling points) (Yngve, Paragraph 0015 and Figure 3). 
Yngve, however, does not teach the method to include determining a maximum longitudinal force from the plurality of longitudinal forces; and determining a wheel slip threshold from the plurality of wheel slips, wherein the wheel slip threshold corresponds to the maximum longitudinal force.
Ghoneim (U.S. Patent 5,305,218) teaches determining a maximum longitudinal force based on the longitudinal forces (Ghoneim, Col. 2 Lines 40-57 and Figure 4). Moreover, Ghoneim teaches determining a wheel slip value or limit (i.e., threshold), wherein the wheel slip value or limit corresponds to the maximum longitudinal force (Ghoneim, Col. 2 Lines 40-57 and Figure 4).   
However, Yngve and Ghoneim does not teach optimizing a braking force for a specific surface, where in a braking force is allowed to increase when a currently measured wheel slip is less than the wheel slip threshold, wherein the braking force is forbidden to increase when the currently measured wheel slip is greater than the wheel slip threshold.
As a result, Yngve and Ghoneim both separately and combined do not teach “a surface adaptation method, suitable for a vehicle, comprising: evaluating a plurality of longitudinal forces with respect to a plurality of sampling points; evaluating a plurality of wheel slips with respect to the plurality of sampling points, wherein each of the plurality of wheel slips is determined at least according to a wheel angular velocity at one of the plurality of sampling points, a plurality of angular velocity signals are averaged to calculate the wheel angular velocity at the sampling point, the plurality of angular velocity signals are successive and detected in a first time interval, each of the plurality of angular velocity signals is calculated by counting a number of turns in a second time interval, and a length of the first time interval is a multiple of a length of the second time interval; determining a maximum longitudinal force from the plurality of longitudinal forces; determining a wheel slip threshold from the plurality of wheel slips, wherein the wheel slip threshold corresponds to the maximum longitudinal force; and optimizing a braking force for a specific surface, wherein the braking force is allowed to increase when a currently measured wheel slip is less than the wheel slip threshold, wherein the braking force is forbidden to increase when the currently measured wheel slip is greater than the wheel slip threshold,” as cited in claim 1.  
Independent claim 11 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 3-5, 8-10, 13-15, and 18-20 are allowable for depending upon allowable claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667   

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667